                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

MEARS GROUP, INC.,                     )
                                       )
                  Plaintiff,           )
                                       )                 No. 2:17-cv-2418-DCN
            vs.                        )
                                       )                     ORDER
KIAWAH ISLAND UTILITY, INC.,           )
                                       )
                  Defendant.           )
_______________________________________)
KIAWAH ISLAND UTILITY, INC.,           )
                                       )
                  Plaintiff,           )
                                       )                 No. 2:19-cv-1359-DCN
            vs.                        )
                                       )                     ORDER
WESTPORT INSURANCE CORPORATION, )
SWISS RE INTERNATIONAL SE, LLOYD’S )
SYNDICATE 1882 CHB, and MEARS GROUP)
INC.,                                  )
                                       )
                  Defendants.          )
_______________________________________)

       The following matter is before the court on Kiawah Island Utility’s (“KIU)

motion to stay, ECF No. 84, in Mears Group, Inc. v. Kiawah Island Utility, 17-2418

(“Mears action”), and KIU’s motions to consolidate in both the Mears action, ECF No.

98, and Kiawah Island Utility v. Westport Insurance Corporation, 19-1359 (“KIU

action”), ECF No. 42. For the reasons set forth below, the court denies the motion to stay

and denies the motions to consolidate.

                                  I. BACKGROUND

       This case arises out of the construction of a pipeline running from Kiawah Island

to Johns Island (“the Project”). KIU, the owner of the Project, entered into a contract



                                             1
(“the Contract”) with Mears Group, Inc. (“Mears”) to construct the pipeline. The Project

consisted of using horizontal directional drilling to bore an underground hole and then

pulling pipe through the hole. During this process, the pipe got stuck in the borehole, and

Mears’s work was lost. As a result, Mears had to drill a second borehole and install a

new section of pipeline.

       Mears presented a claim for the lost work to KIU to be submitted to KIU's

builder’s risk insurance carrier. Mears contends that the Contract required KIU to obtain

primary builder’s risk insurance and name Mears as a loss payee. KIU disputes whether

the Contract required KIU to provide builder’s risk insurance for the Project, but

regardless, KIU submitted Mears’s claim under a property insurance policy held by

KIU’s parent, SouthWest Water Company. Westport Insurance Corporation

(“Westport”) supplied that policy (“Westport Policy”). Westport denied coverage for the

claim. KIU also demanded that Mears submit a claim to its own builder’s risk insurance

carrier, which KIU contends that Mears still has not done. Swiss Re International SE and

Lloyd’s Syndicate 1882 CB 1 (collectively, “the Insurers”) issued that policy to Mears

(“the Swiss Re Policy”), which Mears allegedly presented to KIU prior to beginning

work on the Project. Both Mears and the Insurers clarify that Mears has provided the

Insurers with notice of a potential claim but has not formally submitted a claim for

reimbursement under the Policy.

       Mears filed the Mears action on September 8, 2017 seeking a declaration that KIU

was required by the Contract to procure primary builder’s risk insurance and alleging that




       1
        Lloyd’s Syndicate 1882 CB clarifies that it is misidentified as “Lloyd’s
Syndicate 1882 CB” and that its proper name is “Syndicate 1882.”
                                             2
KIU breached the Contract by failing to do so. After a round of summary judgment

briefing, the court denied KIU’s cross-motion for summary judgment and granted in part

and denied in part Mears’s motion for summary judgment. Specifically, the court denied

Mears’s motion as to the breach of contract claim but granted the motion as to the

declaratory judgment claim, holding that the Contract unambiguously required KIU to

obtain primary builder’s risk insurance.

       KIU filed a motion to reconsider and a motion for certificate of appealability, both

of which the court denied on May 30, 2019. Then on June 6, 2019, KIU filed a motion to

stay, ECF No. 84, to which Mears responded, ECF No. 92, and KIU replied, ECF No. 97.

Mears then sought leave to file a sur-reply, which the court granted, so Mears filed a sur-

reply. ECF No. 111. Additionally, on July 23, 2019, KIU filed a motion to consolidate

the Mears action and KIU action. ECF No. 98. Mears responded, ECF No. 99, and KIU

replied, ECF No. 105.

       In the meantime, on May 9, 2019, KIU filed the KIU action against Westport, the

Insurers, and Mears. In that action, KIU action seeks declarations that: (1) the Westport

Policy provides coverage to KIU for damage to the Project; (2) KIU is an Additional

Insured under the Swiss Re Policy; (3) the Swiss Re Policy provides coverage to KIU for

damage to the Project; (4) the Wrap Around coverage of the Swiss Re Policy provides

coverage to KIU; (5) the Westport Policy must provide coverage to KIU up to the amount

of available coverage; (6) the Swiss Re Policy must provide coverage to Kiawah for any

amount not covered by the Westport Policy; (7) any provision in the Swiss Re Policy that

requires KIU to bring a legal proceeding outside of South Carolina is void and




                                             3
unenforceable; and (8) KIU did not agree to arbitrate any disputes under the Swiss Re

Policy and none of the disputes in this action are subject to arbitration.

       KIU filed the same motion to consolidate in the KIU action as it did in the Mears

action on July 24, 2019. ECF No. 42. All defendants responded, ECF Nos. 53, 54, and

59, and KIU replied, ECF Nos. 62–64. The court held a hearing on the motions in both

the Mears action and KIU action on September 12, 2019. These motions are now all ripe

for review.

                                     II. STANDARD

       A. Motion to Stay

       “A court has the power to stay proceedings, which is ‘incidental to the power

inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.’” Doe v. Bayer Corp.,

367 F. Supp. 2d 904, 914 (M.D.N.C. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248,

254 (1936)). In exercising its authority to grant a discretionary stay, the court “must

weigh competing interests and maintain an even balance.” Landis, 299 U.S. at 254,

255 (internal quotation omitted). Furthermore, “[t]he party seeking a stay must justify it

by clear and convincing circumstances outweighing potential harm to the party against

whom it is operative.” Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127 (4th

Cir. 1983). “When considering a motion to stay, the district court should consider three

factors: ‘(1) the interests of judicial economy; (2) hardship and equity to the moving party

if the action is not stayed; and (3) potential prejudice to the non-moving party.’” Impulse

Monitoring, Inc. v. Aetna Health, Inc., 2014 WL 4748598, at *1 (D.S.C. Sept. 23, 2014)




                                              4
(quoting Johnson v. DePuy Orthopaedics, Inc., 2012 WL 4538642, at *2 (D.S.C. Oct.1,

2012)).

          B. Motion to Consolidate

          Pursuant to Rule 42 of the Federal Rules of Civil Procedure, “[i]f actions before

the court involve a common question of law or fact, the court may: (1) join for hearing or

trial any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any

other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “As the rule

states, a motion to consolidate must meet the threshold requirement of involving ‘a

common question of law or fact.’ If that threshold requirement is met, then whether to

grant the motion becomes an issue of judicial discretion.” Pariseau v. Anodyne

Healthcare Mgmt., Inc., 2006 WL 325379, at *1 (W.D.N.C. Feb. 9, 2006) “District

courts have broad discretion under F[ed]. R. Civ. P. 42(a) to consolidate causes pending

in the same district.” A/S J. Ludwig Mowinckles Rederi v. Tidewater Const. Co., 559

F.2d 928, 933 (4th Cir. 1977). In determining whether consolidation is appropriate,

courts consider “whether the specific risks of prejudice and possible confusion were

overborne” by (1) “the risk of inconsistent adjudications of common factual and legal

issues”; (2) “the burden on parties, witnesses and available judicial resources posed by

multiple lawsuits”; (3) “the length of time required to conclude multiple suits as against a

single one”; and (4) “the relative expense to all concerned of the single-trial, multiple-

trial alternatives.” Arnold v. Eastern Airlines, Inc., 681 F.2d 186, 193 (4th Cir.1982))

(“the Arnold factors”).




                                               5
                                      III. DISCUSSION

          This dispute arises from the parties’ differing interpretations of the court’s

summary judgment order in the Mears action. As such, the court takes this opportunity to

review the summary judgment arguments that were before it and to explain and to clarify

what exactly it held in its order based on those arguments. The court then turns to its

consideration of the motion to stay and motions to consolidate.

          A. Summary Judgment Briefing and Rulings in the Mears Action

                 a. The Parties’ Arguments

          The court begins with the parties’ summary judgment arguments about the root of

the issue here—Mears’s breach of contract claim. Mears filed a motion for summary

judgment seeking “summary judgment on its claim for a declaratory judgment that KIU

had the obligation to provide primary ‘all-risk’ Builder’s Risk coverage and to name

Mears as a loss payee, and summary judgment on its breach of contract claim on the

grounds that KIU breached that obligation.” ECF No. 18 at 2. With regard to its breach

of contract claim, in a section titled “KIU Breached Its Obligation by Failing to Provide

Primary Builder’s Risk Coverage and by Failing to Name Mears as a Loss Payee,” Mears

argued:

          KIU’s insurer, Westport, has determined that KIU’s Builder’s Risk policy
          is excess to Mears’ policy. See Exhibit 2 to the Affidavit of Stephen L.
          Gude, attached as Exhibit A, Letter from Engle Martin. The Westport
          policy does not list Mears as a loss payee, only Southwest Water Company.
          See Westport Policy, Exhibit B, at pg. 10. Because KIU did not provide
          primary Builder’s Risk insurance, and did not name Mears as a loss payee,
          partial summary judgment is proper as to KIU’s breach of these contractual
          requirements.




                                                6
ECF No. 18 at 12–13. Mears did not mention any argument related to faulty

workmanship in its motion.

       KIU did not respond by arguing that it did not breach the Contract, nor did it

argue that, in the event the court found the Contract to require KIU to obtain primary

builder’s risk insurance, the Westport Policy fulfilled KIU’s contractual obligation.

Instead, KIU argued that Mears’s breach of contract claim must fail because even if KIU

breached the Contract, Mears was not damaged by the breach because Mears engaged in

faulty workmanship, which is excluded from coverage. KIU contended that “Mears

cannot prevail in this action – much less on its Motion – because builder’s risk insurance

does not cover the loss at issue in this case; therefore, even if KIU was obligated to

provide builder’s risk coverage, Mears has suffered no damages resulting from a failure

to do so.” ECF No. 21 at 10. KIU explained that “[b]uilder’s risk insurance policies

typically contain exclusions for faulty workmanship” and “[s]imilarly, SWWC’s

Westport policy specifically excludes loss or damage resulting from ‘faulty

workmanship, material, construction, or design.’” Id. KIU then explained that

Westport’s claims adjuster determined Mears engaged in faulty workmanship that was

excluded from coverage, provided technical background on why Mears’s work was

faulty, and concluded that “[b]ecause Mears’ own negligence caused the damage it

suffered, and because faulty workmanship is excluded from insurance coverage, it is

inconsequential whether KIU obtained primary builder’s risk coverage on the Project.”

Id. at 10–11.

       In reply, Mears contended that KIU’s faulty workmanship argument was not

relevant to Mears’s motion because Mears sought “summary judgment only as to the



                                             7
questions of whether KIU was required by contract to purchase primary builders risk

insurance which named Mears as loss payee, and whether KIU breached the contract by

failing to do so.” ECF No. 26 at 12. Mears explained that it disagreed with KIU’s

reasoning as to why Mears engaged in faulty workmanship but emphasized that these

were factual issues that were unrelated to Mears’s motion. Id. The parties did not bring

up faulty workmanship or substantive arguments on whether KIU breached the Contract

in the briefing on KIU’s cross motion for summary judgment.

       Notably, both parties consistently argued in the briefings and at the hearing on the

motions that Westport denied coverage because (1) Westport’s adjustor concluded that

Mears, not KIU, had the obligation to provide builder’s risk insurance, and therefore, the

Westport Policy was excess; and (2) Westport determined that Mears engaged in faulty

workmanship. In KIU’s response to Mears’s motion for summary judgment, KIU stated

that “KIU’s insurer [Westport] denied the claim, because, 1) per the contract between

KIU and Mears, Mears was the party responsible for obtaining builder’s risk insurance

for the Project, and 2) the cause of the broken pipeline was Mears’ faulty workmanship,

which is excluded from coverage.” ECF No. 21 at 2. KIU incorporated the factual

background from its response, which includes this statement, into its own cross-motion

for summary judgment. ECF No. 25 at 1 n.1.

       In addition, the hearing on the summary judgment motions, counsel for KIU

argued that Westport “did issue a denial letter in part based on [Westport’s] finding that

this insurance was excess” and that Westport “concluded that Mears was the party that

had the obligation to provide the insurance, and [Westport] denied the claim on that

basis.” ECF No. 42, Tr. 30:9–14. Counsel then said that Westport “also denied the claim



                                             8
on the basis that [Mears’s work] was faulty workmanship, . . . [s]o there were multiples

grounds on which that claim was denied.” Id., Tr. 30:15–19. Moreover, Mears argued in

its motion for summary judgment that Westport determined that the Westport Policy was

excess to any policy maintained by Mears, and KIU never disputed that argument in its

response. In other words, the consistent arguments before the court during summary

judgment briefing led the court to believe that Westport denied covered both because it

determined the Westport Policy to be excess and because Mears engaged in faulty

workmanship.

               b. The Court’s Order

       In considering whether summary judgment was warranted for Mears’s breach of

contract claim, the court began by listing the elements of a breach of contract cause of

action and noting that KIU’s argument related to the third element—whether Mears’s

damage was caused by KIU’s breach. The court then stated that Mears was damaged

because Westport refused primary coverage for the $7 million loss. The court explained

that, based on what both parties told the court, Westport denied coverage because

Westport determined that KIU was not obligated to provide builder’s risk insurance under

the Contract and because Mears engaged in faulty workmanship, which is excluded from

coverage. In other words, Mears was damaged by the fact that the Westport Policy did

not comply with the Contract requirements.

       The court then stated that “[b]ased on the parties’ arguments about contract

interpretation, the court finds that KIU did breach the Contract by failing to procure

primary builder’s risk insurance.” ECF No. 49 at 19–20. KIU seems to interpret this

portion of the court’s order to mean that the court found that KIU breached the Contract



                                             9
solely based on Westport’s determination that KIU was not obligated to provide builder’s

risk insurance. See ECF No. 84 at 4 (“In response to KIU’s Motion for Reconsideration,

the Court affirmed its ruling and declared that KIU had breached the Contract

requirement by not providing primary builder’s risk insurance. The Court’s ruling was

based on [Westport’s adjustor]’s first letter suggesting that other insurance, i.e., the Swiss

Re Policy, ‘would be the primary coverage.’”); ECF No. 97 at 1 (“While this Court has

ruled that KIU breached the contract by not purchasing a ‘primary’ builder’s risk

insurance policy, that ruling was founded on an adjustor’s letter, on behalf of Westport,

stating that the policy was not primary.”). The court notes that even if this were the only

reason why the court found that KIU breached the Contract, the court’s reliance on the

argument that Westport denied coverage in part because its policy was not primary was

argued to the court by both Mears and KIU, giving the court no reason to doubt this

argument.

       However, this is only part of the reason why the court found that KIU breached

the Contract. As the court explained, the court based its determination that KIU breached

the Contract “on the parties’ arguments about contract interpretation,” which led the court

to interpret the Contract to require KIU to obtain primary builder’s risk insurance. As

discussed above, Mears argued that KIU breached the Contract by failing to ensure that

the Westport Policy conformed with the Contract requirements, which was based on

Westport’s adjustor’s letter. Mears contended that because the Westport Policy did not

comply with the contractual requirements, KIU did not provide the builder’s risk

insurance that was required by the Contract. Notably, KIU did not respond to that

argument or otherwise argue that KIU did not breach the Contract. KIU did not argue



                                             10
that, if the court found the Contract to require KIU to procure primary builder’s risk

insurance, the Westport Policy fulfilled that contractual requirement. Instead, KIU only

argued that Mears was not damaged. Therefore, the court found that KIU breached the

Contract based on Mears’s argument and KIU’s lack of response to it.

       The court went on to explain that “Mears’s breach of contract claim is only

premised on KIU’s failure to procure insurance, not on Westport’s decision to deny

coverage.” ECF No. 49 at 20. The court stated that Mears was damaged by Westport’s

denial of coverage and stated that “there is still an issue of material fact as to whether

Westport properly denied coverage due to Mears’s faulty workmanship.” Id. The court

then explained that “[t]here is a possibility that even if KIU procured primary builder’s

risk insurance, the insurance would not have covered the $7 million damage because it

was caused by Mears’s faulty workmanship.” Id. The court concluded by holding that

“there is a genuine issue of material fact as to whether Mears engaged in faulty

workmanship that would not have been covered by insurance and caused the $7 million

of damage.” Id. at 21.

               c. KIU’s Motion to Reconsider

       KIU filed a motion to reconsider the court’s order based on four grounds, and two

are tangentially related to the breach of contract claim. KIU argued that the court’s order

resulted in manifest injustice because KIU would have to personally bear the $7 million

of damage, and because the court’s order found that Mears was required to obtain

secondary builder’s risk insurance, Mears should be required to submit a claim to its

insurer. ECF No. 50-1 at 9–10. The court was unconvinced by this argument, finding

that the case is a dispute over who must pay the $7 million, meaning that it is possible



                                              11
that KIU will be responsible for the $7 million, which is not manifest injustice. The court

also rejected KIU’s request for the court to order Mears to submit a claim to its insurer

because the request amounted to injunctive relief, and KIU provided no legal basis for the

court to grant such relief.

        KIU also argued that the court’s order misstated Westport’s reasons for denying

coverage. KIU explained that the court stated that Westport denied KIU’s claim in part

because the Contract required Mears, not KIU, to obtain builder’s risk insurance and that

Westport determined that the Westport Policy was excess to any of Mears’s policies.

KIU then explained that the court cited a September 30, 2016 letter issued by Westport’s

claim adjustor to support its statement, and that the letter was not the final coverage

determination. Instead, KIU explained, Westport’s adjustor’s May 18, 2018 letter denied

coverage solely based on a finding of faulty workmanship and errors or omissions. In

response, Mears argued that the May 18, 2018 letter incorporated the adjustor’s previous

letters, including the September 30, 2016 letter, meaning that the court’s statement was

correct.

        The court declined to amend its order for several reasons. First, the court

explained that it was KIU who stated in its response to Mears’s motion that Westport

denied the claim in part because Mears was responsible for obtaining builder’s risk

insurance, and that KIU could not now fault the court for relying on KIU’s statement.

The court notes now that KIU’s counsel also argued this point at the hearing on the

motions. In other words, KIU argued for the first time that Westport denied coverage

only for faulty workmanship in its motion to reconsider, and it is axiomatic that a party




                                             12
may not raise an issue for the first time in a motion to reconsider. 2 The court also agreed

with Mears that the May 18, 2018 letter incorporated the September 30, 2016 letter.

       Now, the parties disagree on the remaining issue in the Mears action. KIU

believes the issue to be one of insurance coverage, focusing on the court’s statement that

there is a genuine issue of material fact as to whether Westport properly denied coverage.

Mears contends that the remaining issue is whether Mears was damaged by KIU’s failure

to procure builder’s risk insurance, which could include the question of whether Mears

engaged in faulty workmanship that would have been excluded from coverage had KIU

obtained a primary builder’s risk insurance policy. Mears contends that this issue does

not involve any of the insurance companies or existing policies at play here.

       The section of the court’s order on Mears’s breach of contract claim, read in its

entirety and in context, establishes that the remaining issue for trial in the Mears action is

whether Mears was damaged by KIU’s failure to procure builder’s risk insurance, not

whether Westport’s coverage determination was correct. The court explained that

Mears’s breach of contract claim is premised on KIU’s failure to procure the

contractually required insurance, not on Westport’s decision to deny coverage, and there




       2
          There has been continued debate over whether Westport denied coverage solely
based on faulty workmanship or also based on a finding that the Westport Policy is
excess to Mears’s policy. The court acknowledges that Westport, the party who denied
coverage and is in the best position to explain its reasoning for denial, has now stated its
position on this issue and asks the court to clarify the record to reflect that Westport
denied coverage solely based on faulty workmanship. However, the court declines to
amend the record in the Mears action, a case in which Westport is not a party, because
the court’s finding on this issue was based on the information that presented by the
parties that only became disputed in a motion to reconsider. As for the record in the KIU
action, consideration of this issue is not necessary to resolve the motion to consolidate, so
the court declines to do so now. Westport may raise its argument again when the issue
becomes relevant to the matter before the court.
                                              13
is a possibility that even if KIU had procured builder’s risk insurance, the insurance

would not have covered the pipeline damage if it was caused by Mears’s faulty

workmanship. The court concluded its discussion by stating “[t]herefore, there is a

genuine issue of material fact as to whether Mears engaged in faulty workmanship that

would not have been covered by insurance and caused the $7 million of damage.” ECF

No. 49 at 21.

       The court acknowledges KIU’s reliance on the sentence in the court’s order that

states “[h]ere, there is still an issue of material fact as to whether Westport properly

denied coverage due to Mears’s faulty workmanship.” Id. at 20. To be sure, the

argument before the court was that Westport’s denial of coverage, based in part on the

finding that the Westport Policy was excess, meant that Westport Policy did not comply

with the Contract and as a result, KIU breached the Contract. In other words, the

purported reason behind Westport’s coverage denial was linked the KIU’s breach.

However, as the court continued to explain in its order, and as Mears’s complaint reveals,

“Mears’s breach of contract claim is only premised on KIU’s failure to procure insurance,

not on Westport’s decision to deny coverage.” Id. at 20. Indeed, a review of Mears’s

complaint indicates that it is not contesting Westport’s coverage determination. As such,

whether Westport properly denied coverage is irrelevant.

       The court also notes that KIU now argues that the Westport Policy fulfilled KIU’s

contractual insurance obligation, meaning KIU did not breach the Contract. This

argument is too late because the court has already held that KIU breached the Contract by

failing to procure builder’s risk insurance. Again, in its motion for summary judgment,

Mears argued that KIU breached the Contract by failing to provide primary builder’s risk



                                              14
insurance and failing to name Mears as a loss payee. As discussed above, KIU did not

respond to this argument nor did KIU argue that the Westport Policy fulfilled its

contractual obligations. Instead, KIU only argued that even if KIU breached the

Contract, Mears was not damaged by the breach. Therefore, the court found “that KIU

did breach the Contract by failing to procure primary builder’s risk insurance.” ECF No.

49 at 19–20. KIU cannot take a second bite of the apple and now argue that it did not

breach the Contract based on the Westport Policy.

       With this clarification in mind, the court now turns to the motions before it and

finds that a stay is not warranted in the Mears action and that consolidation of the Mears

action and the KIU action is not appropriate.

       B. Motion to Stay

       KIU argues that a stay is warranted in the Mears action while the KIU action is

resolved for several reasons. “When considering a motion to stay, the district court

should consider three factors: ‘(1) the interests of judicial economy; (2) hardship and

equity to the moving party if the action is not stayed; and (3) potential prejudice to the

non-moving party.’” Impulse Monitoring, Inc., 2014 WL 4748598, at *1 (quoting

Johnson, 2012 WL 4538642, at *2). While KIU does not reference these three factors,

KIU’s arguments fit within them. Specifically, KIU’s argument that a stay would

streamline the issues in the Mears action suggests that a stay is in the interest of judicial

economy. KIU argues that it would face hardship and prejudice if the Mears action was

not stayed due to a risk of inconsistent verdicts in the Mears action and the KIU action,

and KIU argues that there little potential prejudice to Mears if the Mears action were

stayed. The court addresses each in turn.



                                              15
               a. Judicial Economy

       KIU first argues that a stay in the Mears action is warranted because the KIU

action can streamline the issues involved in the Mears action. KIU points to the

following alleged effects on the Mears action if KIU is granted the relief it seeks in the

KIU action:

       •   Declaration that Westport has to provide coverage for damage: the Mears

           action will be moot because if Westport has to provide coverage, it will pay

           for the damage, and if Westport properly denied coverage because Mears

           engaged in faulty workmanship, Mears will have not suffered damage from

           KIU’s failure to procure primary builder’s risk insurance.

       •   Declaration that KIU is an Additional Insured under Swiss Re Policy: the

           damages in the Mears action could be greatly reduced or become zero because

           if KIU is an Additional Insured, then the Insurers will have to make a

           coverage determination and could provide coverage. If the Swiss Re Policy

           does not provide coverage based on faulty workmanship, then the Mears

           action would be moot.

       •   Declaration that the Insurers must provide coverage up to available

           limits: the Mears action will be moot because the damage will be paid for,

           and if the Westport Policy is primary and properly denied coverage, then

           coverage could still be available under the Swiss Re Policy.

       •   Declaration that the Westport Policy must provide coverage up to the

           amount of available coverage and that the Swiss Re Policy must provide

           coverage for any amount not covered by the Westport Policy: the pipeline


                                             16
           loss or damage would be covered, and Mears’s damages would be reduced or

           eliminated.

       In response, Mears makes several arguments. First, Mears argues that the

question of whether KIU may be indemnified by one of the insurance companies does not

moot the question of the liability that KIU owes to Mears for breach of contract. Mears

then discusses the specific insurance companies. First, Mears explains that the Westport

Policy is a property policy, not a builder’s risk policy, 3 so KIU cannot be absolved of

liability for not obtaining primary builder’s risk insurance by the Westport Policy.

Second, Mears argues that the Insurers do not consider KIU to be an Additional Insured,

so the Swiss Re Policy does not moot KIU’s liability for failing to obtain builder’s risk

insurance. Moreover, Mears argues that even if KIU is determined to be an Additional

Insured, KIU will simply be allowed to seek indemnification from Insurers.

       Based on the court’s explanation of the remaining issue in the Mears action, the

court finds that staying the Mears action while the KIU action is litigated would not

streamline the issues or moot any issues in the Mears action. KIU’s arguments are based

on the false premise that available insurance coverage from Westport and the Insurers is

at issue in the Mears action. As the court explained above, the remaining issue in the

Mears action is whether Mears was damaged by KIU’s failure to procure a primary

builder’s risk insurance policy in accordance with the Contract. The court has already

determined that KIU breached the Contract by failing to procure the required insurance.

Therefore, even if coverage were available under the Westport Policy or the Swiss Re



       3
         Westport agrees with this argument, and KIU contends that the Westport Policy
does include builder’s risk coverage. As discussed below, the court declines to address
the substance of this argument as it is not necessary to resolve the instant motions.
                                             17
Policy, that does not change the fact that the court already ruled that KIU breached the

Contract. As Mears explains, any coverage that may be obtained from Westport or the

Insurers would simply serve to indemnify KIU and would not moot the remaining issue

in the Mears action.

       KIU also argues that staying the Mears action will ultimately reduce the

complexity of the Mears action. KIU contends that by allowing the KIU action to be

decided first, the jurors in the Mears action would not be required to speculate about

whether insurance companies acted properly in denying coverage. Mears disagrees.

Mears contends that the remaining issues in this case are “(1) whether Mears engaged in

faulty workmanship; (2) if Mears engaged in faulty workmanship, would the losses have

been covered by insurance (i.e., would a faulty workmanship exclusion and ensuing loss

exception provision apply); and (3) the damages KIU should pay to Mears because it did

not obtain the required builder’s risk all-risk policy.” ECF No. 92 at 14. Mears argues

that these questions relate to the builder’s risk policy KIU should have obtained and not

the Westport Policy or the Swiss Re Policy. Therefore, the jury would not have to

speculate about what Westport or Insurers would have done. In other words, the jury

would be considering a policy that does not exist but should have existed, not the

Westport Policy or the Swiss Re Policy. Mears also argues that the jury would not be

speculating but instead would be making a decision based on the evidence and law before

it.

       The court agrees that the jury in the Mears action will not have to speculate about

what Westport and the Insurers did or should have done because those policies are not at

issue in the Mears action. Instead, a jury will have to determine whether Mears was



                                            18
damaged by KIU’s failure to procure primary builder’s risk insurance in accordance with

the Contract. While KIU may find it impractical to ask a jury to determine whether

Mears engaged in faulty workmanship and would thus be excluded from coverage under

a policy that does not exist, the court notes that it was KIU who put faulty workmanship

at issue in the first place.

        The court also acknowledges that the parties make several substantive arguments

that are related to the propriety of a stay, such as whether the collateral source rule would

apply here, whether the parties in the KIU action would be bound by a finding on faulty

workmanship in the Mears action, and whether the Westport Policy is in fact a builder’s

risk insurance policy. While the court understands why the parties raise these issues, the

court declines to make any rulings on the issues because it is unnecessary for the

resolution of the motion to stay. The parties can raise these arguments again at the

appropriate time.

        In sum, the court is unconvinced that it would be in the interest of judicial

economy to stay the Mears action pending resolution of the KIU action.

                b. Prejudice to KIU

        Next, KIU contends that it may be prejudiced by inconsistent jury verdicts if the

Mears action is not stayed. KIU explains that a jury in the Mears action could find KIU

liable for damages for failure to procure the contractually required builder’s risk

insurance, but that in the KIU action, KIU argues that it did procure the required

coverage through the Westport Policy. As such, the KIU action could establish that KIU

procured the required insurance, when a jury in the Mears action could find that KIU

failed to do so. KIU contends that any determination of whether KIU satisfied its



                                             19
contractual obligations should be based on an adjudicated decision in the KIU action

about Westport’s coverage obligations. Moreover, KIU argues that the KIU action will

determine what coverage is available to cover the damage, and that any determination of

coverage would contradict an award of damages in the Mears action.

        KIU’s argument is unconvincing. As explained above, the issue in the Mears

action is whether Mears was damaged by KIU’s failure to procure builder’s risk

insurance. The court has already determined that KIU breached the Contract by failing to

do so, and KIU cannot now argue that it did not breach the Contract based on the

Westport Policy. KIU had the opportunity to make that argument in response to Mears’s

summary judgment motion and failed to do so. Therefore, a jury verdict in the Mears

action would determine what, if any, amount of damages Mears is entitled to for KIU’s

breach. A verdict in the KIU action would determine if any insurance coverage does in

fact cover the pipeline loss or damage, but whether that coverage would have satisfied

KIU’s obligation under the Contract is immaterial because the court has already ruled

that KIU breached the Contract. That ship has sailed.

                c. Prejudice to Mears

        Finally, KIU argues that Mears faces little prejudice if the Mears action is stayed

because Mears is not currently suffering any harm. KIU also contends that Mears will

not suffer significant prejudice in a delay in being paid because Mears’s claim for $7

million is not what Mears has actually spent but instead is based on calculations, and that

Mears has not quantified the actual cost of the re-work. Finally, KIU points to the fact

that Mears could have, and should have, presented the claim to its own insurance carrier,

the Insurers, but has still failed to do so.



                                               20
       Again, Mears disagrees. Mears first notes that KIU is seeking an indefinite stay

that would likely extend for years until the KIU action is resolved. Mears then explains

that it has been prejudiced because it completed the work it was required to do under the

Contract, meaning that KIU has benefitted from Mears’s completed work, but still hasn’t

been paid. Mears also points to other prejudice in delaying this case, such as lost

opportunities and the disclosure of this litigation to Mears’s future contract partners that

may negatively affect Mears’s reputation. In reply, KIU clarifies that it did pay Mears

for its successful work and that KIU is seeking to avoid paying Mears for the repair work

for damage that KIU did not cause. KIU also argues that Mears has provided no

evidence of lost opportunities or explained how involvement in litigation creates a

negative perception in the marketplace.

       The court finds that Mears would be prejudiced by a stay in the Mears action.

The case has been pending for over two years and is now ready for trial, meaning that

Mears would suffer prejudice by a stay during the final stages of litigation. See

Commonwealth of Virginia ex rel. Integra Rec LLC v. Countrywide Sec. Corp., 2015

WL 222312, at *5 (E.D. Va. Jan. 14, 2015) (finding limited prejudice in granting a stay

when “[n]o answers have been filed, no discovery has begun, and no trial date has been

set”). Moreover, staying the Mears action pending resolution of the KIU action would

result in an indefinite stay that would likely last several years. Courts have found that a

delay of a few months is significant and contribute to prejudice suffered by the non-

moving party. See, e.g., Sehler v. Prospect Mortg., LLC, 2013 WL 5184216, at *3 (E.D.

Va. Sept. 16, 2013) (finding a delay of four to six months to be prejudicial). Here, it will

clearly take longer than a few months to resolve the KIU action.



                                             21
       Furthermore, regardless of whether the $7 million cost of Mears’s repair work is

the actual cost of Mears’s rework, Mears still had to pay whatever the cost of the rework

was. In addition, the court is not convinced by KIU’s argument that Mears has failed to

provide any evidence regarding its harm. Mears does not have the burden of proving

prejudice here; rather, KIU has the burden of showing that Mears will not be prejudiced.

Given the prospect of an indeterminant stay of a case that is ready for trial along with the

fact that Mears has paid the cost of work, the court finds that Mears would suffer

prejudice by a stay.

       After weighing the competing interests here, the court determines that a stay is not

warranted. There is little, if any, benefit to resolving the KIU action prior to the

resolution of the Mears action, and Mears would be prejudiced by a delay in the

adjudication of the Mears action, which is ready for trial. In sum, KIU has not

demonstrated that clear and convincing circumstances exist that outweigh potential harm

to Mears. As such, the court denies the motion to stay.

       C. Motion to Consolidate

       Next, KIU asks the court to consolidate the Mears action and the KIU action.

KIU filed the same motion to consolidate in both the Mears action and the KIU action.

For ease of discussion, the court will reference the docket numbers in the KIU action. 4

       In determining whether the cases should be consolidated, the court first considers

whether the cases have common questions of law and fact. KIU provides several reasons

as to why it believes that the cases have common questions of law and fact. First, KIU



       4
         In their arguments against consolidation, Westport and the Insurers also
maintain that the claims against them should be dismissed pursuant to their motions to
dismiss.
                                             22
contends that the question of whether the Westport Policy is primary will almost certainly

be resolved by the KIU action. In making this argument, KIU claims that “[w]hile this

Court has ruled in the Mears [action] that [KIU] breached the [Contract] by not

purchasing a ‘primary’ builder’s risk insurance policy, that ruling was founded on an

adjustor’s letter, on behalf of Westport, stating that the police was not primary.” ECF

No. 42 at 4–5. As discussed above, the court’s ruling was based on Mears’s argument

that KIU breached the Contract by failing to procure primary builder’s risk insurance,

which did incorporate the adjustor’s letter, and KIU’s lack of response to that argument.

Therefore, it is too late for KIU to now assert that the Westport Policy complies with the

Contract’s requirement about primary builder’s risk insurance. As such, the question of

whether the Westport Policy fulfills KIU’s contractual obligations is not relevant in the

Mears action.

       Next, KIU explains that it is KIU’s position in the Mears action that the Westport

Policy complies with the Contract’s insurance requirements, and that the KIU action will

confirm this. Again, the problem with this argument is that the court has already found

that KIU breached the Contract by failing to provide primary builder’s risk insurance.

Therefore, whether KIU breached the Contract has already been determined by the court,

and KIU cannot relitigate the issue now.

       KIU also argues that the KIU action will determine whether the faulty

workmanship exclusion is a bar to coverage, and then that determination will be applied

in the Mears action to resolve the question of whether Mears engaged in faulty

workmanship. However, as discussed above, Westport’s denial of coverage is not at




                                            23
issue in the Mears action. Therefore, any findings about Westport’s denial of coverage

based on faulty workmanship will not be admissible nor impact the Mears action.

       Finally, KIU contends that the KIU action will resolve the issue of whether the

Westport Policy includes ensuing loss coverage. Again, this is not relevant to the

question of whether Mears was damaged by KIU’s failure to procure builder’s risk

insurance, because up until now, KIU had never argued that the Westport Policy satisfied

KIU’s contractual obligation. Therefore, whether the Westport Policy had ensuing loss

coverage is irrelevant.

       In response, Mears argues that the issues in the cases are different, namely that the

Mears action will focus on whether Mears was damaged by KIU’s failure to procure

primary builder’s risk insurance and the KIU action will focus on whether insurance

should cover any of the pipeline loss or damage. Mears stresses that Westport’s denial of

coverage is not at issue in the Mears action.

       Similarly, Westport argues that the Mears action does not involve the

interpretation of the Westport Policy or Westport’s denial of coverage, meaning that

cases involve different questions of fact and law. Westport cites to a similar case that,

while not within the Fourth Circuit, contains analogous facts and in which the court

denied consolidation based on a lack of commonality of questions facts and law. In Star

Constr. & Restoration, LLC v. Gratiot Ctr. LLC, a heavy snowfall caused the roof of a

shopping center to partially collapse. 2017 WL 1021060, at *1 (E.D. Mich. Mar. 16,

2017). The owner, Gratiot Center, contracted with Star Construction and Restoration

(“Star”) to repair the roof. Star subsequently sued Gratiot Center because Gratiot Center

did not pay Star for its work. Then, Gratiot Center filed another suit against a group of



                                                24
insurance companies who denied coverage for the repairs. The court found that there

were not common questions of fact and law between the two suits that warranted

consolidation. The court explained that Star’s legal theories for recovery, which were

based on unjust enrichment, promissory estoppel, and fraud/misrepresentation, did not

rely upon a finding that insurance covered the repairs. Id. at *2–*3. Indeed, the court

found that if Star prevailed in its suit, Gratiot would have to pay Star regardless of

whether Gratiot succeeded in recovering from the insurance companies. The only

potential connection that the court found between the two actions was Gratiot Center’s

defense. Gratiot Center claimed that Star was only to perform work covered by

insurance, and absent a finding that insurance covered Star’s work, Star performed work

outside of the scope of the contract and therefore wasn’t entitled to relief. However, the

court found this connection to be too tenuous to justify consolidation. Id. at *2.

       The facts of Star Constr. & Restoration, LLC and the instant cases are similar. In

the Mears action, KIU’s liability is based on whether Mears was damaged by KIU’s

failure to procure primary builder’s risk insurance, and that determination will be made

by a jury regardless of what coverage the Westport Policy or Swiss Re Policy might

provide. As such, KIU’s liability in the Mears action, like Gratiot Center’s liability to

Star, is not based on insurance coverage, meaning that there are not common questions of

fact and law that warrant consolidation.

       Moreover, the Insurers argue that there are no common question of fact and law

as applied to them because the Mears action solely focuses on KIU’s failure to procure

insurance, and the Insurers provided insurance to Mears. KIU claims that it has made

allegations about the Swiss Re Policy in defending against Mears’s motion for summary



                                             25
judgment, making the Swiss Re Policy at issue in the Mears action. KIU cites to

statements in KIU’s response to Mears’s motion for summary judgment that say “KIU, in

turn, demanded that Mears submit the claim to its own builder’s risk insurance carrier, as

Mears had provided evidence of having builder’s risk coverage at the start of the Project,

as required under the contract,” ECF No. 21 at 2, and that “[o]n April 21, 2016, Scott

Kehrer, on behalf of Mears, provided evidence of Mears’ insurance coverage to Thomas

& Hutton and KIU. That insurance summary included, as the first item, the same

builder’s risk insurance that Mears claims KIU was obligated to provide[,]” id. at 10.

KIU also cites to Exhibit 2 to KIU’s response, in which counsel for KIU memorialized

his demands that Mears submit a claim to the Insurers. However, these instances are all

recitations of past events and not legal arguments by KIU that Mears must submit a claim

to the Insurers. KIU did ask the court to require Mears to submit a claim to the Insurers

in KIU’s motion to reconsider, but it did so briefly and without providing any legal basis

for the court to do so, so the court denied KIU’s request. Therefore, the court is

unconvinced that the Mears action and any claims against the Insurers involve common

questions of fact and law.

       The court acknowledges that may be a common issue between the two cases—

whether Mears engaged in faulty workmanship. In the Mears action, that issue could be

considered in determining whether Mears was damaged by KIU’s failure to procure

primary builder’s risk insurance. In the KIU action, whether Mears engaged in faulty

workmanship will influence the determination of whether Westport properly denied

coverage based on faulty workmanship and potentially whether coverage is available

under the Swiss Re Policy, if KIU is found to be an Additional Insured. However, this



                                            26
commonality alone is not sufficient to warrant consolidate because the other Arnold

factors weigh against consolidation.

       With regard to the first Arnold factor, the court finds that there is significant risk

of prejudice and possible confusion if the cases were to be consolidated. As explained at

length, the Westport Policy and Swiss Re Policy are not at issue in the Mears action. If

the cases were consolidated, the jurors would likely be confused by the discussion of the

Westport Policy and the Swiss Re Policy and mistakenly think that those policies were

relevant to the Mears action. As to the length of time to conclude multiple suits

compared to one, the difference in procedural posture in these cases weighs against

consolidation. Because the court denies KIU’s motion to stay the Mears action, the

Mears action is ready for trial. In contrast, the KIU action has yet to begin discovery.

Therefore, consolidating the cases will significantly prolong the Mears action when the

case’s resolution is currently within sight. Moreover, consolidating the Mears action and

KIU action will not reduce the burden on the parties, witnesses, and available judicial

resources posed by multiple suits. The Mears action will focus on what, if any, damage

Mears suffered from KIU’s breach of the Contract and will not involve parties or

witnesses related to Westport and the Insurers. And because the issues in the cases are

different, judicial resources will not be conserved by consolidating the cases.

       The court notes that there is a disagreement among the parties about whether there

is a risk of inconsistent adjudication if the cases are not consolidated. Mears argues that

the law requires that any factual finding on Mears’s faulty workmanship in the Mears

action would apply to the coverage disputes in the KIU action. Westport and KIU

disagree. However, the court declines to decide this issue now because it does not affect



                                             27
the court’s analysis. The potential inconsistency would occur if a jury in the Mears

action determined that Mears did not engage in faulty workmanship, while a jury or the

court found in the KIU action that there is no coverage available under the Westport

Policy or Swiss Re Policy because Mears did engage in faulty workmanship. However,

that inconsistency is a product of KIU’s failure to argue in the Mears action that the

Westport Policy fulfilled its contractual requirements. If KIU had argued that, if the

court were to find that KIU was required to provide primary builder’s risk insurance, the

Westport Policy satisfied that requirement, then whether Mears engaged in faulty

workmanship based on a builder’s risk insurance policy that KIU did not actually obtain

would not be a potential issue. Therefore, to the extent that there is a possibility of

inconsistent adjudication, it is by KIU’s creation, and because all other factors weigh

strongly against consolidation, the court denies KIU’s motions to consolidate.

                                   III. CONCLUSION

       For the reasons set forth above, the court DENIES the motion to stay and

DENIES the motions to consolidate.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

October 22, 2019
Charleston, South Carolina



                                             28
